Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 21, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  162063                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  FARM BUREAU GENERAL INSURANCE                                                                        Elizabeth M. Welch,
  COMPANY OF MICHIGAN,                                                                                               Justices
           Plaintiff-Appellee,
  v                                                                SC: 162063
                                                                   COA: 347918
                                                                   Wayne CC: 17-015647-CK
  OMAR HYDER KHAN, MINARA BEGUM
  CHOWDHURY, RAFNA BEGUM
  CHOWDHURY, MOHAMMED SALEH AHMED,
  RED AHMED, TAZIN ULLAH, and DAVID
  EDWARD MOLITOR,
          Defendants,
  and
  LOVELY HORE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 20, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 21, 2021
           p0414
                                                                              Clerk